DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on February 2, 2022 is acknowledged.  The restriction requirement is hereby made FINAL.  Applicant is requested to cancel claims non-elected without prejudice and applicant reserves the right to file Divisional Applications.  Action on the merits of claims 1-7 follows:
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and annotated and attached to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, applicant has used “configured to” or functional language when drafting the claim.  While the “configured to” language is not per se wrong and there have been many patents issued with the “configured to” or “adapted to” language, this language.  The Courts have provided guidance and has argued that there should be no patentable weight given to claim terms on how a device is configured to perform a particular task.  A device claim covers what the device is not what the device does as such the functional language can render the claim indefinite.  Applicant should delete the  “configured to language” or functional language and use element plus function language when drafting the claim.  For example, applicant could re-write claim 1, to recite “….the filter element to remove particulate from a gas-vapor stream to provide a particulate free gas-vapor stream, receiving  the filtered particulate free gas-vapor stream to a catalyst which reacts to form an upgrade stream….etc.  Suitable correction is required.
In claims 2-6, applicant has used “at least one of” language and applicant is suggested to use Markush language which is recognized language.  Markush language is “selected from the group consisting of A, B, C and D” which is interpreted as a group selected from A or B or C or D.  For example, in Claim 2, the claim could be drafted as “The device of claim 1, wherein the filter element is selected from the group consisting of ceramic and metal.  Claim 3, could be re-written as  “The device of claim 2,  wherein the ceramic is selected from the group consisting of oxide, carbide , nitride and phosphide.”  Similar correction is required for claims 4-6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makkee et al., US 2007/028,368.
Makkee et al. teach a device which capable of filtering a hot gas stream which passes through a catalyst section and filtering section wherein particulates from a gas stream is removed.  The catalyst is a platinum group metal, which disposed on a support. [Note Paragraph [0017]].  The substrate for the catalyst can be typical catalyst supports which include alumina, silica-alumina, silicon carbide, ceramic or metal substrates.[Note Paragraph [0059]]  From Figure 3, device which has the filtering and catalytic conversion capability is operable at temperature above 500oC. It is maintained that Makkee et al. fully teach a device comprising a filter element to filter particulate from a gas stream, a catalyst which reacts with at least one component of a gas stream to form an upgrade or purified stream and the filter element and catalyst is stable at temperature of up to about 500oC resulting in anticipation of applicant’s claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cross et al. teach activated porous fibers and products which is used in filter elements, catalytic elements, exhaust gas treating devices.  Castellino et al. teach a method for preparing a catalyst containing ceramic filter for off-gas or exhaust gas cleaning.  Fernando teach a catalyzed filtration media.  Arulraj et al. teach a wall-flow filter comprising catalytic washcoat.  Okano et al. teach a ceramic filter.  Heidenreich teach a catalytic filter module.  Cai et al. teach a method of applying layers on a porous ceramic filter. Kwon et al. teach a metal oxide catalyst filter module for cleaning air.  Martin teaches processing of biomass.  Ohno et al. teach a catalyst carrying filter.  Delaunay et al. teach and element for filtering and/or purifying hot gases and the process of making the catalyst.  Haerle teach a filter for gases.  Yoo et al. teach a palladium containing catalyst.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

			/Nina Bhat/                                                          Primary Examiner, Art Unit 1771